Title: To Thomas Jefferson from Jonathan Clarke, 6 February 1781
From: Clarke, Jonathan
To: Jefferson, Thomas



Sir
Albermarle Barracks Feby: 6: 1781.

I had the honor of writeing to your Excellency on the 8th: ultimo when I mention’d, that I had ascertain’d the quantity of Provisions due to the Convention Troops, to the satisfaction of the Issuing Commissary and that he had certify’d it to Mr. Hawkins the purchasing Commissary and that he was going the next day to Richmond for the money.
I now pray leave to acquaint you Sir, that Mr. Hawkins is return’d to this place without the money and he informs me that altho’ he thought himself warranted to pay those arrears at the time he  went down the Country and intended to have done it, but upon seeing Major Forsyth who was the Principal in his department, he finds it necessary to have your Excellency’s orders to do it; therefore I take the liberty to enclose you, Sir, an account of the Provisions due agreeable to the returns of each Regiment which I lodged in the hands of Mr. Dickinson the Issuing Commissary, which he examined and found right, also copy of his certificate to Mr. Hawkins and copy of Mr. Hawkins’s acknowledgement of having received that Certificate, and I pray the favor of your Excellency to give the necessary orders to compleat this bussiness which is the only object that detains me here to my very great disadvantage.
Mr. Hawkins also mention’d the rate at which the Provisions were to be paid. I told him I tho’t the price which he at present gives would be the only government, if your Excellency’s opinion coincides with mine, I also pray the favor of you to give instructions upon this head.
I have the honor to be very respectfully Sir Your Excellency’s most obedient Humble: Servt:,

Jona: Clarke Senior Commissary of the Convention Army

